 
Exhibit 10.1




April 15, 2010




Brian K. Bancroft
3332 Tall Grass Drive
Naperville, Illinois  60564


Dear Brian:


The following is an amendment (this “Amendment”) of the letter agreement, dated
January 11, 2010 (the “Original Agreement”), between Brian K. Bancroft and
Oil-Dri Corporation of America.  Capitalized terms used in this Amendment
without express definition have the respective meanings ascribed to those terms
in the Original Agreement.  In consideration of the mutual promises set forth in
this Amendment, You and Oil-Dri agree to amend the Original Agreement as
follows:


1.  
You hereby accept from the Company a check in the amount of $43,740.00,
representing the Company’s one-time payment of the gross amount of $68,000.00,
less (i) legally required withholding and deductions and (ii) an amount equal to
the aggregate active employee contributions provided for in paragraph number
seven (7) of the Original Agreement for the period from April 1 to July 31,
2010, in full discharge and complete satisfaction of the Company’s obligations
to You under paragraph number two (2) of the Original Agreement.



2.  
Paragraph number five (5) and paragraph number six (6) of the Original Agreement
are hereby deleted in their entirety.  All references in the Original Agreement
to either paragraph shall be deemed to refer to paragraph number two (2) of the
Original Agreement.



3.  
The first sentence of paragraph number sixteen (16) of the Original Agreement is
hereby deleted and replaced by the following two sentences:



You will direct all reference inquiries to Kevin M. Breese.  In response to any
reference inquiries directed to Mr. Breese, the Company will confirm your dates
of employment and your positions held while employed and, if asked, will confirm
that it is the Company’s policy not to provide additional information.


4.  
Paragraph number seventeen (17) of the Original Agreement is hereby deleted and
replaced as follows:



You and The Company agree that they will not make any disparaging statements
about one another, their respective work, products, services, skills, management
and/or practices, to any third party or to any individuals within their
respective organizations or households, specifically including, without
limitation, any past,
 
 
 

--------------------------------------------------------------------------------

 
Brian K. Bancroft
April 15, 2010
Page 2 of 3




present or prospective employee, employer, customer, client, supplier, vendor or
the public.


5.  
Paragraph number eighteen (18) of the Original Agreement is hereby deleted in
its entirety.



Except as expressly amended in items 1 through 5 above, all other terms and
conditions of the Original Agreement are unchanged and the Original Agreement,
as amended by this Amendment, remains in full force and effect.


In consideration of your execution of this Amendment, the Company, for itself
and its acquisitions, predecessors, successors, or past or present subsidiaries,
past or present officers, past or present directors, past or present agents,
past or present employees, and past or present assigns, hereby waives and
releases and promises never to assert any claims or causes of action, whether or
not now known, against You, your heirs, administrators, executors, successors,
agents, attorneys, representatives or assigns, with respect to any matter,
including, but not limited to, any matter arising out of or in connection with,
or in any way relating to your employment with the Company, any and all past,
present or future debts, demands, actions, causes of action, suits, accounts,
covenants, contracts, claims, damages (including, but not limited to, punitive,
contractual, extra-contractual and/or consequential damages, and any and all
claims for costs, expenses and/or attorneys’ fees), and any and all claims,
demands and liabilities whatsoever, of every kind and nature, both at law and in
equity, known or unknown, whether or not recognized or hereinafter recognized in
this jurisdiction or in any other jurisdiction, said claims and demands being
hereby barred and released for all time.


In consideration of the Company’s execution of this Amendment, You, for yourself
and your heirs, administrators, executors, successors, agents, attorneys,
representatives and assigns, hereby waive and release and promise never to
assert any claims or causes of action, whether or not now known, against the
Company, its acquisitions, predecessors, successors, or past or present
subsidiaries, past or present officers, past or present directors, past or
present agents, past or present employees, and past or present assigns, with
respect to any matter, including, but not limited to, any matter arising out of
or in connection with, or in any way relating to your employment with or
termination by the Company, any and all past, present or future debts, demands,
actions, causes of action, suits, accounts, covenants, contracts, claims,
damages (including, but not limited to, punitive, contractual, extra-contractual
and/or consequential damages, and any and all claims for costs, expenses and/or
attorneys’ fees), and any and all claims, demands and liabilities whatsoever, of
every kind and nature, both at law and in equity, known or unknown, whether or
not recognized or hereinafter recognized in this jurisdiction or in any other
jurisdiction, said claims and demands being hereby barred and released for all
time.


The releases in the immediately preceding two paragraphs are general
releases.  You and the Company understand that these general releases do not
constitute a release by either You or the Company of any claims that cannot be
waived by law or that may arise after the date of this Amendment, nor do they
prohibit You or the Company from seeking enforcement of the terms contained in
the Original Agreement, as amended by this Amendment.


 
 

--------------------------------------------------------------------------------

 
Brian K. Bancroft
April 15, 2010
Page 3 of 3




The offer of this Amendment is deemed accepted only when (i) your counsel,
Vittorio F. Terrizzi, presents a fully-executed counterpart of this Amendment to
the Company’s counsel, Thomas G. Hancuch, and (ii) Mr. Hancuch immediately in
return presents Mr. Terrizzi with a live, valid and enforceable check, payable
to You and drawn on an account sufficient to cover its payment, in the amount
specified in item 1 above.  The exchange provided for in the immediately
preceding sentence must take by the close of business on Friday, April 16,
2010.  Any modification or alteration of any terms of this Amendment, or receipt
of the Amendment by the Company after that date, voids the Amendment in its
entirety.
 

        OIL-DRI CORPORATION OF AMERICA                
 
By:
/s/ Charles P. Brissman       Charles P. Brissman, Vice President and General
Counsel     Oil-Dri Corporation of America     410 North Michigan Avenue, Suite
400     Chicago, Illinois  60611-4213

 

Accepted and agreed to:                            
/s/ Brian K. Bancroft
   
Date: April 15, 2010
 
Brian K. Bancroft
   
 
 

 
 
 

--------------------------------------------------------------------------------

 